DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
1.	This office action is in response to the amendment submitted by Applicant(s) on 09/09/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1-25 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.

II. Objection(s) to Drawings
4. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objections have been withdrawn.

III. Rejections Under 35 U.S.C. 103
5.	With respect to claims 1-25, Applicant’s arguments have been considered but are moot in view of the newly found prior art because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching, or, matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. 	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Specifically, it is unclear to determine whether the limitation “a switch element of the solid state power switch device” (lines 5-6)  refers to the limitation “a switch element of the solid state power switch device” (line 3-4), or, if it is a new limitation. 
Furthermore, claims 12-15 are also rejected because they depend on claim 8. 
In addition, in order to apply prior art in the rejection under 103 below, the examiner interprets the aforesaid switch elements as being the same.

Examiner’s Note
7.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 2, 4, 16, 17 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hein (Pub. No.: US 2009/0080130 hereinafter mentioned as “Hein”) in view of TYLER et al (Pub. No.: US 2013/0154717 hereinafter mentioned as “Tyler”, which was used in the previous office action).

As per claim 1, Hein discloses: 
A solid state power switch device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising: 
a switch unit  comprising at least one switch element (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15) configured to provide power supply (Fig. 1, see the power supply 22. Also see [0018] and/or Claim-15) to a load of a vehicle (Fig. 1, see the load 26 of the vehicle 20. Also see [0019] and/or Claim-15) while the switch element is in a close state (Fig. 1, see the switch 34. Also see [0019] and/or Claim-15); 
a switch control unit (Fig. 1, see the processor 38. Also see [0019] and/or Claim-15) in communication with the switch unit (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15), the switch control unit (Fig. 1, see the processor 38. Also see [0019] and/or Claim-15) configured to control, based on a comparison between a current at the switch element and one or more test currents including a self-test signal threshold current or an overload signal threshold current, the switch element in an open/close state (Fig. 1, see the switch 34, current sensor 42, current 24 and processor 38. Also see [0020], [0008] and Claim-15).
Hein discloses the switch control unit and the comparison between the current at the switch element and the one or more currents as described above but does not explicitly disclose that said switch control unit comprises a built in self-test module.
However, Tyler further discloses:
wherein the switch control unit (Fig. 1, see the controller 3. Also see [0011] and/or Claim-1) comprises a built in self-test module (see [0014] and/or Claim-1. The built-in-test BIT of Tyler), 
the built in self-test module (see [0014] and/or Claim-1. The built-in-test BIT of Tyler) configured to: 
control, based on the comparison between the current at the switch element and the one or more currents (This comparison is taught by Hein, therefore, it comes from the combination of Hein and Tyler), a self-test sequence (see [0012] and/or Claim-1) of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1); and 
self-test the switch unit by checking a failure/success of the self-test sequence (see [0019] and/or Claim-1. The switching devices 6, 7, and/or n of Tyler are tested to determine whether they are operating correctly or fail) of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “built in self-test module” disclosed by Tyler into Hein, with the motivation and expected benefit related to improving the switch by determining if a failure occurred in the switch and ensure the switch remain fully functional (Tyler, Paragraph [0004]).
Furthermore, Hein states that “the words used in the specification are words of description rather than limitation, and it is understood that various changes may be made without departing from the spirit and scope of the invention” (Hein, Paragraph [0029]).

As per claim 2, the combination of Hein and Tyler discloses the solid state power switch device of claim 1 as described above.
Hein in view of Tyler, with the obvious motivation set forth above in claim-1, further discloses:
wherein the built in self-test module (Tyler, see [0014] and/or Claim-1. The built-in-test BIT of Tyler) comprises the self-test sequence (Tyler, see [0012] and/or Claim-1) configured to:
control, based on the comparison between the current at the switch element and the one or more currents, a close/open/close state sequence of the switch element (Hein, Fig. 1, see the switch 34, current sensor 42, current 24 and processor 38. Also see [0020], [0008] and Claim-15); and 
check the failure/success of the switch element during the close/open/close state sequence (Tyler, see [0019] and/or Claim-1) of the switch element (Tyler, Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1).

As per claim 4, the combination of Hein and Tyler discloses the solid state power switch device of claim 1 as described above.
Hein further discloses:
wherein the switch control unit (Fig. 1, see the processor 38. Also see [0019] and/or Claim-15) further comprises a current measurement module (Fig. 1, see the current sensor 42. Also see [0019] and/or Claim-15) configured to measure a switch signal value representative of an amplitude of a current passing through the switch element (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15).

As per claim 16, Hein discloses:
A method of operating a solid state power switch device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the method comprising:
providing power supply (Fig. 1, see the power supply 22. Also see [0018] and/or Claim-15) to a load of a vehicle (Fig. 1, see the load 26 of the vehicle 20. Also see [0019] and/or Claim-15), with a switch unit comprising at least one switch element (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15), while the switch element is in a close state (Fig. 1, see the switch 34. Also see [0019] and/or Claim-15);
controlling, with a switch control unit (Fig. 1, see the processor 38. Also see [0019] and/or Claim-15) in communication with the switch unit (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15) and based on a comparison between a current at the switch element and one or more test currents including a self-test signal threshold current or an overload signal threshold current, the switch element in an open/close state (Fig. 1, see the switch 34, current sensor 42, current 24 and processor 38. Also see [0020], [0008] and Claim-15).
the switch control unit and the comparison between the current at the switch element and the one or more currents as described above but does not explicitly disclose that said switch control unit comprises a self-test module.
However, Tyler further discloses:
controlling, with a self-test module (see [0014] and/or Claim-1. The built-in-test BIT of Tyler) of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1) and based on the comparison between the current at the switch element and the one or more currents (This comparison is taught by Hein, therefore, it comes from the combination of Hein and Tyler), a self-test sequence (see [0012] and/or Claim-1) of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1);
checking, with the self-test module, a failure/success of the self-test sequence  (see [0019] and/or Claim-1. The switching devices 6, 7, and/or n of Tyler are tested to determine whether they are operating correctly or fail) of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “self-test module” disclosed by Tyler into Hein, with the motivation and expected benefit related to improving the switch by determining if a failure occurred in the switch and ensure the switch remain fully functional (Tyler, Paragraph [0004]).
Furthermore, Hein states that “the words used in the specification are words of description rather than limitation, and it is understood that various changes may be made without departing from the spirit and scope of the invention” (Hein, Paragraph [0029]).

As per claim 17, the combination of Hein and Tyler discloses the method of claim 16 as described above.
Hein in view of Tyler, with the obvious motivation set forth above in claim-16, further discloses:
wherein the built in self-test module (Tyler, see [0014] and/or Claim-1. The built-in-test BIT of Tyler) comprises the self-test sequence (Tyler, see [0012] and/or Claim-1) 
control, based on the comparison between the current at the switch element and the one or more currents, a close/open/close state sequence of the switch element (Hein, Fig. 1, see the switch 34, current sensor 42, current 24 and processor 38. Also see [0020], [0008] and Claim-15); and 
check the failure/success of the switch element during the close/open/close state sequence (Tyler, see [0019] and/or Claim-1) of the switch element (Tyler, Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1).

As per claim 19, the combination of Hein and Tyler discloses the method of claim 16 as described above.
Hein further discloses:
wherein the switch control unit (Fig. 1, see the processor 38. Also see [0019] and/or Claim-15) further comprises a current measurement module (Fig. 1, see the current sensor 42. Also see [0019] and/or Claim-15) configured to measure a switch signal value representative of an amplitude of a current passing through the switch element (Fig. 1, see the switch 34. Also see [0019], [0021] and/or Claim-15).

9.	Claim(s) 3 and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Tyler, and further in view of Edwards et al (Pub. No.: US 2016/0061898 hereinafter mentioned as “Edwards”, which was used in the previous office action).

As per claim 3, the combination of Hein and Tyler discloses the solid state power switch device of claim 1 as described above but does not explicitly disclose:
a diagnostic unit in communication with said switch control unit and configured to report the failure/success of said self-test sequence of said switch element.
However, Edwards further discloses:
a diagnostic unit (Fig. 1, see diagnostic unit of the control circuit microcontroller 20. Also see [0026] and/or Claim-1) in communication with the switch control unit (Fig. 1, see the control circuit microcontroller 20. Also see [0026] and/or Claim-1) and configured to report the failure/success of the self-test sequence of the switch element (Fig. 1, see the switch 12. Also see [0026] and/or Claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “diagnostic unit” disclosed by Edwards into Hein in view of Tyler, with the motivation and expected benefit related to improving the switch by determining or confirming that a wetting current for a load control switch flows when the load control switch is closed and further providing the capability for built-in, self-testing, which may lead to switch detection of a deterministic nature (Edwards, Paragraph [0010]).

As per claim 18, the combination of Hein and Tyler discloses the method of claim 16 as described above but does not explicitly disclose:
a diagnostic unit in communication with said switch control unit and configured to report the failure/success of said self-test sequence of said switch element.
However, Edwards further discloses:
a diagnostic unit (Fig. 1, see diagnostic unit of the control circuit microcontroller 20. Also see [0026] and/or Claim-1) in communication with the switch control unit (Fig. 1, see the control circuit microcontroller 20. Also see [0026] and/or Claim-1) and configured to report the failure/success of the self-test sequence of the switch element (Fig. 1, see the switch 12. Also see [0026] and/or Claim-1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “diagnostic unit” disclosed by Edwards into Hein in view of Tyler, with the motivation and expected benefit related to improving the switch by determining or confirming that a wetting current for a load control switch flows when the load control switch is closed and further providing the capability for built-in, self-testing, which may lead to switch detection of a deterministic nature (Edwards, Paragraph [0010]).

(s) 11 and 12 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Horito et al (Pub. No.: US 2016/0105054 hereinafter mentioned as “Horito”).

As per claim 11, Tyler discloses:
A method for self-testing a solid state power switch device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), the method comprising the steps of: 
controlling a self-test sequence (see [0012] and/or Claim-1) of a switch element (Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1) of the solid state power switch device (see [0010] and/or Claim-3); and 
checking failure/success of the self-test sequence of the switch element (Fig. 1, see any of the switching devices 6, 7, and/or n tested in order to determine whether they are operating correctly or fail. Also see [0019], [0010], [0013] and/or Claim-1).
Tyler discloses the controlling a self-test sequence of a switch element of the solid state power switch device as described above but does not explicitly disclose that it is done based on a comparison between a current at a switch element of the solid state power switch device and one or more test currents including a self-test signal threshold current or an overload signal threshold current.
However, Horito further discloses:
controlling, based on a comparison between a current at a switch element of the solid state power switch device and one or more test currents including a self-test signal threshold current or an overload signal threshold current, a self-test sequence of a switch element of the solid state power switch device (see [0108], [0049] and/or Claim-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “comparison between a current at a switch element of the solid state power switch device and one or more test currents including a self-test signal threshold current or an overload signal threshold current” disclosed by Horito into Tyler, with the motivation and expected benefit related to improving the method and switch by generating an alert indicative of a certain level of switch degradation (Horito, Paragraph [0108]).

As per claim 12, the combination of Tyler and Horito discloses the method of claim 11 as described above.
Tyler in view of Horito, with the obvious motivation set forth above in claim-11, further discloses:
wherein the step of controlling the self-test sequence comprises 
the step of controlling an close/open/close state sequence (Tyler, see [0019], [0004] and/or Claim-1) of the switch element (Tyler, Fig. 1, see any of the switching devices 6, 7, and/or n. Also see [0010], [0013] and/or Claim-1) based on the comparison between the current at the switch element and the one or more currents (Horito, see [0108], [0049] and/or Claim-22); and
the step of checking failure/success of the self-test sequence comprises the step of checking failure/success of the close/open/close state of the switch element during the close/open/close state sequence of the switch element (Tyler, Fig. 1, see any of the switching devices 6, 7, and/or n tested in order to determine whether they are operating correctly or fail. Also see [0018]-[0019], [0010], [0013] and/or Claim-1).

11.	Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Hein in view of Horito, and further in view of Edwards.

As per claim 15, the combination of Tyler and Horito discloses the method of claim 11 as described above but does not explicitly disclose:
reporting failure/success of the self-test sequence of the switch element. 
However, Edwards further discloses that
the method further comprises a step of: reporting failure/success of the self-test sequence of the switch element (Fig. 1, see the switch 12. Also see [0026] and/or Claim-1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the “reporting failure/success of the self-test sequence of the switch element” disclosed by Edwards into Tyler in view of Horito, with the motivation and expected benefit related to improving the switch by determining or confirming that a wetting current .

Allowable Subject Matter
12. 	Claim(s) 5-10 and 20-25 are/is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is an examiner's statement of reasons for the objection: 

14. 	Regarding claim 5, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
wherein the switch control unit further comprises a reference signal module cooperating with the built in self-test module, and configured to provide a self-test signal threshold value lower than a typical switch signal value representative of the amplitude value of a typical current drawn by the load of the vehicle. 

15.	Claim(s) 6-10 depend and also further limit claim 5, therefore, they would also be allowable.

16.	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein the switch control unit further comprises a reference signal module cooperating with the built in self-test module, and configured to provide a self-test signal threshold value lower than a typical switch signal value representative of the amplitude value of a typical current drawn by the load of the vehicle. 



18.	Claims 13-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

19.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
20.	Regarding claim 13, the prior art of record, alone or in combination, does not discloses or suggest the underlined limitations. 
wherein the step of controlling a close/open/close state sequence of the switch element based on the comparison between the current at the switch element and the one or more currents comprises the steps of: 
measuring a switch signal value representative to an amplitude of a current passing through the switch element; 
providing a self-test signal threshold value lower than a typical switch signal value representative of the amplitude value of a typical current drawn by a load of a vehicle; and 
comparing the switch signal value with the self-test signal threshold value, 
wherein the step of controlling the self-test sequence of a switch element comprises a step of enabling the control of the switch element in open state when the switch signal value is greater than the self-test signal threshold value. 

21.	Claim 14 would also be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that it is further limiting and depending on claim 13.


	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867